DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-20 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Flynn et al. (U.S. patent 10,587,286 B1) discloses a method and device to entropy code some data symbols and bypass code some symbols. The encoder separates the coded data into two streams where one stream is entropy coded stream and the other stream is bypass coded stream. Then these two different coded streams are packaged into a data unit. Flynn et al. nor any other prior art of record, regarding claim 1, teaches the features of “partitioning the decomposed transform coefficients into one or more sets based on the set-index values and the symbol-index values; entropy-coding the set-index values of the partitioned transform coefficients; bypass-coding the symbol-index values of the partitioned transform coefficients; and compressing the point cloud data based on the entropy-coded set-index values and the bypass-coded symbol-index values,” these, in combination with the other claim limitations. Regarding claim 8, none of the prior art of record teaches the features of "partitioning code configured to cause the at least one processor to partition the decomposed transform coefficients into one or more sets based on the set-index values and entropy- code the set-index values of the partitioned transform coefficients; bypass-coding code configured to cause the at least one processor to bypass-code the symbol-index values of the partitioned transform coefficients; and compressing code configured to cause the at least one processor to compress the point cloud data based on the entropy-coded set-index values and the bypass-coded symbol- index values," these, in combination with the other claim limitations. Regarding claim 15, none of the prior art of record teaches the features of " partition the decomposed transform coefficients into one or more sets based on the set- index values and the symbol-index values; entropy-code the set-index values of the partitioned transform coefficients; and bypass-code the symbol-index values of the partitioned transform coefficients; and compress the point cloud data based on the entropy-coded set-index values and the bypass-coded symbol-index values," these, in combination with the other claim limitations. Regarding claims 2-7, 9-14, and 16-20, these claims are directly or indirectly dependent from allowable independent claims 1, 8, or 15, respectively, therefore, these claims are allowed.
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
October 18, 2021